Citation Nr: 1513585	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip replacement, to include as secondary to service-connected pes planus with hallux valgus.

2.  Entitlement to service connection for bilateral knee conditions, to include as secondary to service-connected pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957 and from March 1958 to June 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously remanded by the Board in June 2014 for further evidentiary development.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2014 videoconference hearing.  A copy of the transcript is associated with the file.

The issue of entitlement to service connection for a dental condition has been raised by the record in a June 1976 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

As previously mentioned, the Board remanded this matter in June 2014 for a VA medical examination and corresponding opinion on the etiology of each claimed condition on appeal.  The Veteran was scheduled for and attended a July 2014 VA examination.  The examiner provided the requested opinions, with the exception of opinions as to whether the Veteran's service-connected disabilities, to include pes planus with hallux valgus, aggravated the Veteran's bilateral hip and knee conditions beyond natural progression.  An October 2014 Deferred Rating Decision requested an addendum opinion by the July 2014 examiner in order to address this.  A subsequent December 2014 addendum opinion was provided; however the Board finds the opinion to be inadequate, and as a result the matter must be remanded for a new opinion in compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The October 2014 Deferred Rating Decision requested the appropriate addendum opinion; however, in the actual December 2014 addendum opinion the examiner seems to focus on whether the Veteran's conditions were aggravated by his military service.  This was not the opinion that was requested in order to adjudicate the claim.  The Board notes that the examiner does answer "No" to the question of whether the Veteran's conditions were aggravated beyond their natural progression by his hallux valgus and/or planus conditions.  However, the examiner's supporting rationale does not address or further elaborate on this conclusion.  As such, it is unclear if the examiner truly addressed this question, or misunderstood the question posed by the RO.  Either way, the supporting rationale is inadequate with respect to the examiner's conclusion regarding potential aggravation of the Veteran's claimed conditions by his service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2014 and December 2014 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up the discretion of the examiner if a new examination is necessary, or in the alternative, and addendum opinion will suffice.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected pes planus with hallux valgus.  

If any service-connected disability aggravates (i.e., permanently worsens) a bilateral knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected pes planus with hallux valgus.  
If any service-connected disability aggravates (i.e., permanently worsens) a bilateral hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






